IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                            United States Court of Appeals
                                                                     Fifth Circuit

                               No. 06-10812                        F I L E D
                             Summary Calendar                      August 28, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MAURICIE CASTANEDA

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Northern District of Texas
                        USDC No. 4:00-CR-212-ALL


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Mauricie Castaneda appeals the 24-month sentence imposed following the
revocation of his supervised release term. He contends that pursuant to United
States v. Booker, 543 U.S. 220 (2005), and United States v. Mares, 402 F.3d 511,
519 (5th Cir. 2005), sentences, including those imposed upon revocation of
supervised release, are reviewed under the reasonableness standard. Further,
he argues that the sentence imposed was unreasonable because it substantially



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10812

exceeded the recommended range and the district court’s reasons for imposing
the sentence were insufficient.
      The Government has moved for dismissal of the appeal or for summary
affirmance on the ground that this court lacks jurisdiction to consider
Castaneda’s appeal under 18 U.S.C. § 3742(a)(4) and 28 U.S.C. § 1291. Because
Castaneda cannot prevail on the merits of his appeal, we pretermit consideration
of the jurisdictional issue. See United States v. Weathersby, 958 F.2d 65, 66 (5th
Cir. 1992). The Government’s motion for dismissal of the appeal or for summary
affirmance is therefore denied. The Government’s alternative request for an
extension of time to file an appeal brief is denied as unnecessary.
      This court need not decide the appropriate standard of review for a
sentence imposed upon revocation of supervised release in the wake of Booker
because Castaneda has not shown that his sentence was either unreasonable or
plainly unreasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir.
2005), cert. denied, 547 U.S. 1083 (2006). Castaneda was subject to a three year
statutory maximum sentence upon revocation of his supervised release. See
18 U.S.C. §§ 841(b)(1)(B)(ii), 3559(a)(2), and 3583(e)(3).      The Sentencing
Guidelines recommended a prison term between three and nine months based
on Castaneda’s Grade C violations and his criminal history category of I. See
U.S.S.G. § 7B1.4(a). Castaneda’s sentence, while in excess of the recommended
range, was within the statutory maximum sentence that the district court could
have imposed. Further, a review of the record demonstrates that the district
court considered the advisory guideline sentencing range and the relevant
sentencing factors. See United States v. Smith, 440 F.3d 704, 707 (5th Cir.
2006).   Therefore, the sentence was neither unreasonable nor plainly
unreasonable. See Hinson, 429 F.3d at 120. Accordingly, the district court’s
judgment is AFFIRMED. The motions are DENIED.




                                        2